DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments as well as the Terminal Disclaimer filed on 1/24/2022. Claims 1-4 are pending and have been examined.  
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-4 are allowable. The following is the examiner’s statement of reason for allowance: 
The closest prior art of record cited is: Kovesi (US 8315880B2 or 20090030678; Title - Method for binary coding of quantization indices of a signal envelope, method for decoding a signal envelope and corresponding coding and decoding modules).
None of the above mentioned references either alone or in combination thereof teaches or makes obvious the particular limitations stated in the amended claims. Detailed rationale for the previous rejections under 35 USC 103 can be found in the previous Office action.
The examiner notes that Kovesi teaches all limitations recited in the present application, including the 2-step process of determining which one of the two coding schemes is used based on the “value range” and the “bit consumption” as the applicant argued against. However, the one limitation that divides the index bits into upper bits and ONE SINGLE lower bit (which the applicant clarified in the Remarks as the least significant bit - LSB) where the one single bit is not subject to lossless coding is not taught by Kovesi. The examiner notes that the technical merit (and significance) of this limitation is unclear and certainly will depend on the particular index assignment for every different speech/audio coder.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		2/4/2022Primary Examiner, Art Unit 2659